Case 3:18-cv-00686-TJC-MCR Document 177 Filed 08/13/21 Page 1 of 11 PageID 5980




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION




 In re: Brinker Data Incident Litigation         Case No.: 3:18-cv-00686-TJC-MCR




                   PLAINTIFFS’ PROPOSED NOTICE PLAN

       Pursuant to Rule 23(c)(2)(B) of the Federal Rules of Civil Procedure, the

 Court’s Order granting class certification (Dkt. 167), and the Court’s Order for

 submissions regarding Class notice (Dkt. 170), Plaintiffs Shenika Theus, Michael

 Franklin, and Eric Steinmetz (collectively, “Plaintiffs”), on behalf of themselves and

 the Class, hereby submit the following in support of their proposed notice plan

 (“Notice Plan”) for the Court’s approval:

 I.    INTRODUCTION

       On July 7, 2021, the Court ordered the Plaintiffs to submit a proposed Class

 notice plan for the Court’s approval. Since then, counsel for Plaintiffs worked to

 identify available contact information for Class Members. Plaintiffs’ counsel also

 worked to select a notice administrator, develop the proposed Notice Plan, and

 prepare the proposed notice (“Notice”). Class Counsel selects and proposes that

 Angeion Group (“Angeion”) be engaged to implement the proposed Notice Plan,



                                             1
Case 3:18-cv-00686-TJC-MCR Document 177 Filed 08/13/21 Page 2 of 11 PageID 5981




 provide toll-free telephone support to the Class, and administer the opt-out process

 for the Class. Details of Angeion’s qualifications and of its program to implement

 the Notice Plan are included with the Declaration of Steven Weisbrot of Angeion

 Group, LLC Re: Proposed Notice Plan (“Weisbrot Dec.”), attached hereto as

 Exhibit 1.

       Plaintiffs’ counsel shared the proposed Notice Plan with Brinker’s counsel

 and invited them to provide their comments and/or suggested edits. Brinker’s

 counsel, however, flatly refused to provide input and instead advised that Brinker

 intends to file objections to the proposed Notice Plan. See Section V, infra.

 II.   THE PROPOSED NOTICE

       Rule 23(c)(2)(B) requires that notice clearly and concisely state the following:

 (i) the nature of the action; (ii) the definition of the class certified; (iii) the class

 claims, issues, or defenses; (iv) that a class member may appear through an attorney;

 (v) that the court will exclude any class member who requests exclusion; (vi) the

 time and manner for requesting exclusion; and (vii) the binding effect of a class

 judgment on class members pursuant to Rule 23(c)(3). Ultimately, adequate notice

 is achieved “if it may be understood by the average class member.” Alba Conte &

 Herbert B. Newberg, 4 Newberg on Class Actions, §11:53, 167 (4th ed. 2002).

       The Proposed Long Form Notice and email notice include all necessary

 information in clear and plain language, including: the nature of the pending lawsuit



                                            2
Case 3:18-cv-00686-TJC-MCR Document 177 Filed 08/13/21 Page 3 of 11 PageID 5982




 concerning the Data Breach affecting certain debit and credit card purchases made

 at Chili’s restaurant locations during March and April 2018; instructions for people

 to determine whether they are indeed members of the Class; the specific definitions

 of the classes certified by the Court; information regarding Class Members’

 available options, including how to be excluded from the Class and why someone

 may want to be excluded; important deadlines, including the deadline to opt out of

 the Class; the binding effect of a Class judgment on Class Members; the fact of

 representation by Class Counsel and Class Counsel’s contact information; Class

 Members’ right to obtain independent counsel; that more information may be

 obtained by visiting the case-dedicated website and the URL for that website; and

 the toll-free telephone number Class Members can use to access additional

 information. Weisbrot Dec. Exs. B & D.

        Class Counsel will work with Angeion to develop the case-dedicated website

 notice using the contents of the Long Form Notice. In addition, an internet banner

 notice will notify and direct Class Members to the case-dedicated website, where

 they can find more information about the class action. Weisbrot Dec. ¶ 31, Ex. C.

 III.   METHOD FOR DETERMINING WHO WILL RECEIVE NOTICE

        Rule 23(c)(2) “requires notice be provided to all class members in a class

 action, and directs that notice be the best [as] practicable under the circumstances,

 including individual notice to all members who can be identified through reasonable



                                          3
Case 3:18-cv-00686-TJC-MCR Document 177 Filed 08/13/21 Page 4 of 11 PageID 5983




 effort.” Miles v. Am. Online, Inc., 202 F.R.D. 297, 305 (M.D. Fla. 2001) (internal

 quotation and citation omitted).

        The proposed Notice Plan identifies as many Chili’s customers who may have

 been affected by the Data Breach as possible and provides notice to those

 individuals. First, Plaintiffs requested and received the list of My Chili’s Rewards

 program members who received emails about the Data Breach from Brinker.

 Customers Brinker chose to contact about the Data Breach is a group reasonably

 targeted for Notice. In addition, Plaintiffs obtained email addresses for My Chili’s

 Rewards program members whose account numbers were connected to payment

 transactions made at Chili’s locations during the time period of the Data Breach.

 Combined, this data includes a total of 1,435,033 unique email addresses.1 Weisbrot

 Dec. ¶ 15.

        This Notice Plan will also provide notice of the litigation to a targeted group

 of absentee Class Members for whom direct contact information is not yet known

 through a media notice campaign. Weisbrot Dec. ¶ 21. Using the class definitions in

 the Court’s April 14, 2021 Order certifying the Classes (Dkt. 167) as a starting point,

 Angeion worked to determine “an appropriate Target Audience based on criteria

 pertinent to this litigation.” Id. at ¶ 23. This target audience consists of qualified


 1The Class requested contact information for Chili’s customers who contacted Brinker about the
 Data Breach. Brinker has indicated it is still compiling and reviewing that information and has
 not yet determined whether it will supplement the customer data it has provided to the Class.


                                                4
Case 3:18-cv-00686-TJC-MCR Document 177 Filed 08/13/21 Page 5 of 11 PageID 5984




 persons who have self-identified as Chili’s customers, using the leading, objective

 syndicated data, and who are enrolled in a restaurant loyalty/rewards program. Id.

 at ¶¶ 23–25. “Including the loyalty/rewards program criteria increases the likelihood

 that members of the Target Audience are also repeat Chili’s customers.” Id. at ¶ 24.

 The Target Audience for the media notice campaign consists of a total of

 approximately 6,372,000 individuals. Id.

       Brinker’s complaints that the Class’s Notice Plan targets an overbroad

 audience are without merit. Though the Target Audience includes Chili’s customers

 who might not have been directly impacted by the Data Breach, “[u]sing an

 overinclusive proxy audience maximizes the efficacy of the Notice Plan and is

 considered a best practice among medica planners and class action notice experts

 alike.” Id. Moreover, a notice plan is not over-inclusive if every person receiving

 notice is a potential class member. Mohamed v. Off Lease Only, Inc., 2018 WL

 398326, at *2 (S.D. Fla. Jan. 12, 2018).

 IV.   PROPOSED METHOD OF PROVIDING NOTICE

       Plaintiffs and the Class propose a robust, multi-part Notice Plan to ensure

 that notice reaches as many Class Members as is reasonably possible. Specifically,

 Plaintiffs propose the following methods of providing notice to the Class: (1) email

 notice to 1,435,033 unique email addresses from the datasets provided by Brinker;

 (2) programmatic banner ads and a paid social media campaign, achieving an



                                            5
Case 3:18-cv-00686-TJC-MCR Document 177 Filed 08/13/21 Page 6 of 11 PageID 5985




 estimated 12,553,846 impressions; and (3) establishing a case-dedicated website

 where all forms of notice will be published and a toll-free telephone number will

 be provided for Class Members to use to access additional information about the

 class action. The digital and social media portions of this Notice Plan are designed

 to deliver an approximate reach of 70.10% of the Class with an average frequency

 of 2.81 times each, which meets or exceeds the guidelines set by the Federal

 Judicial Center’s Judges’ Class Action Notice and Claims Process Checklist and

 Plain Language Guide. Weisbrot Dec. ¶¶ 38–39.

       A.      Direct Email Notice

       As discussed above, notice will be sent by email to 1,435,033 known Chili’s

 customers who were notified about the Data Breach by Brinker and whose My

 Chili’s Rewards program numbers were used during the Data Breach period. This

 email notice will be sent absent the characteristics that might otherwise inhibit

 delivery or result in delivery as spam, including providing a link to pertinent

 documents rather than including those documents as attachments to the emails.

 Weisbrot Dec. ¶ 17. Angeion will make every effort to ensure the accuracy of the

 recipient email addresses by conducting an email updating process and reviewing

 email addresses for errors. Id. at ¶ 18. Any email notices that are identified as

 undelivered or soft bounces after 24–72 hours have elapsed from the initial email

 attempt will be sent again to optimize delivery. Id. at ¶ 19. Once the direct email



                                            6
Case 3:18-cv-00686-TJC-MCR Document 177 Filed 08/13/21 Page 7 of 11 PageID 5986




 notice campaign is complete, Angeion will provide the Court with a report

 accounting for the number of delivered and undeliverable email notices. Id. at ¶ 20.

       B.     Media Notice

       In addition to the direct email notice campaign, Angeion has developed a

 targeted media campaign designed to reach absentee Class Members. The media

 portion of the proposed Notice Plan will use online banner ads strategically

 designed to notify the Class of the lawsuit and direct them to the case-dedicated

 website. Id. at ¶ 21. This online media campaign will utilize Programmatic Display

 Advertising, which uses an algorithm for demographic profiling and advanced

 technology to place advertisements on websites most likely to be visited by the

 Target Audience. Id. at ¶ 22. As stated above, the Target Audience here includes

 repeat Chili’s restaurant customers. Section III, supra. The Target Audience also

 consists of people who use the internet an average of 29 hours per month, with

 90.94% of them having used social media in the last 30 days. Id. at ¶¶ 26–27.

       The Angeion media notice program also includes a social media campaign,

 capitalizing on the significant use of social media by the Target Audience. This

 social media campaign will engage the Target Audience via Facebook and

 Instagram desktop sites, mobile sites, and mobile apps through newsfeeds, right-

 column ads, and Stories ads. Id. at ¶¶ 32–33. Angeion will also use the Facebook

 Marketing platform and its technology to serve ads on Facebook and Instagram,



                                          7
Case 3:18-cv-00686-TJC-MCR Document 177 Filed 08/13/21 Page 8 of 11 PageID 5987




 look-a-like modeling to use consumer characteristics to serve the notice ads, and

 Conquesting to allow for relevant ad placement, better ensuring that the messaging

 is delivered to the Target Audience. Id. at ¶ 34.

       The Target Audience’s significant internet use, coupled with the

 demonstrated strength of digital advertising, favors Angeion’s recommended,

 robust internet advertising campaign. Id. at ¶ 28. The social media campaign and

 programmatic display advertising portions of the Notice Plan are designed to

 deliver about 12.5 million impressions altogether. Id. at ¶ 35.

       C.     Case-Dedicated Website and Toll-Free Telephone Number

       The Class will also be able to receive notice by visiting a case-dedicated

 website or by calling a case-dedicated toll-free telephone number for additional

 information. The case-dedicated website will host general information about this

 class action, will post important documents for the Class, including the Long Form

 Notice, and will provide important dates and deadlines applicable to the Class.

 Weisbrot Dec. ¶ 36. The case-dedicated website will be easy for Class Members to

 navigate and obtain important information, and it will have a “Contact Us” page

 where Class Members can submit questions they may have to a case-dedicated

 email address. Id. Class Members will also be able to obtain responses to

 frequently asked questions, obtain essential information about the litigation, and




                                           8
Case 3:18-cv-00686-TJC-MCR Document 177 Filed 08/13/21 Page 9 of 11 PageID 5988




 request a Long Form Notice by calling a toll-free number devoted to this case. Id.

 at ¶ 37.

 V.     BRINKER’S RESPONSE TO THE PROPOSED NOTICE PLAN

        In the hopes of providing the Court with an agreed-upon Notice Plan,

 Plaintiffs’ counsel shared the proposed Notice Plan and Long Form Notice with

 counsel for Brinker on August 5, 2021 to obtain, and take into consideration, any

 comments or questions Brinker may have as to the proposed Plan. In response,

 Brinker refused to provide input. Instead, Brinker’s counsel advised that Brinker

 intended to object to the proposed Plan. The purported basis Brinker offered for its

 obstinate position was to simultaneously complain that the proposed Notice Plan is

 overbroad in its reach and “fails to protect the due process rights of absent putative

 (sic) class members.” See Exhibit 2 (August 5, 2021 – August 10, 2021 Emails

 between Class Counsel and Counsel for Brinker re Chili’s Data Breach Notice

 Plan). Class Counsel again invited Brinker to provide suggestions as to how to

 address its complaints about the Notice Plan, hoping to avoid presenting a dispute

 to the Court. Id. Brinker never responded, refusing to further engage in efforts to

 present the Court with an agreed-upon Notice Plan. Id.

        It appears that Brinker’s strategy is to simply reject any proposed Notice

 Plan. Indeed, rather than engaging with Plaintiffs to provide the required notice to

 Class Members, Brinker seems determined to use the notice proceedings to



                                           9
Case 3:18-cv-00686-TJC-MCR Document 177 Filed 08/13/21 Page 10 of 11 PageID 5989




  improperly re-litigate the Court’s class certification Order (Dkt. 167). See id.

  Brinker’s actions ignore two unavoidable realities: (1) that the Court certified the

  class; and (2) that notice must be provided. The Court should reject Brinker’s

  specious attempts to argue issues that have already been decided. Indulging

  Brinker here would only result in the waste of judicial resources and the

  unnecessary delay of notice to the Class.

  VI.      CONCLUSION

           Based on the foregoing, Plaintiffs and the Class respectfully request entry of

  an order approving this Notice Plan, providing 30 days from the date of approval

  for Plaintiffs to certify that Notice has been sent, and setting a deadline of 60 days

  from the date Notice is sent for Class Members to request exclusion from the

  Class.

  Dated: August 13, 2021

                                           Respectfully Submitted,

                                           Counsel for Plaintiffs and the Class

                                           /s/ Graham B. LippSmith
                                           GRAHAM B. LIPPSMITH
                                           Admitted Pro Hac Vice
                                           JACLYN L. ANDERSON
                                           Admitted Pro Hac Vice
                                           LIPPSMITH LLP
                                           555 South Flower Street, Suite 4400
                                           Los Angeles, CA 90071
                                           Telephone: (213) 344-1820
                                           Facsimile: (213) 513-2495


                                              10
Case 3:18-cv-00686-TJC-MCR Document 177 Filed 08/13/21 Page 11 of 11 PageID 5990




                                        Email: g@lippsmith.com
                                        Email: jla@lippsmith.com

                                        JEAN S. MARTIN
                                        Admitted Pro Hac Vice
                                        MORGAN & MORGAN
                                        COMPLEX LITIGATION GROUP
                                        201 N. Franklin Street 7th Floor
                                        Tampa, Florida 33602
                                        Telephone: (813) 559-4908
                                        Facsimile: (813) 222-4795
                                        Email: jeanmartin@ForThePeople.com

                                        WILLIAM B. FEDERMAN
                                        FEDERMAN & SHERWOOD
                                        10205 N. Pennsylvania Ave.
                                        Oklahoma City, OK 73120
                                        Telephone: (405) 235-1560
                                        Facsimile: (405) 239-2112
                                        Email: wbf@federmanlaw.com



                           CERTIFICATE OF SERVICE

        I hereby certify that on this 13th day of August, 2021, I caused the foregoing

  PLAINTIFFS’ PROPOSED NOTICE PLAN to be served via the Court’s

  CM/ECF system, which will automatically send notice of such filing to all attorneys

  of record.


                                               /s/ Graham B. LippSmith
                                               GRAHAM B. LIPPSMITH




                                          11
